Filed 1/13/15 Camarillo v. County of Los Angeles CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE



DANA L. CAMARILLO,                                                   B252161

         Plaintiff and Appellant,                                    (Los Angeles County Super. Ct.
                                                                      No. BC474290)
         v.

COUNTY OF LOS ANGELES,

         Defendant and Respondent.




         APPEAL from the judgment of the Superior Court of Los Angeles, Debre Katz
Weintraub, Judge. Reversed.
         Law Offices of Gregory W. Smith, Gregory W. Smith, Boris Koron; Benedon &
Serlin, Douglas G. Benedon, Gerald M. Serlin, for Plaintiff and Appellant.
         Lawrence Beach Allen & Choi, Michael D. Allen, Scott E Caron, for Defendant
and Respondent.
                                            _____________________
       Plaintiff and appellant Dana L. Camarillo appeals from a summary judgment in
favor of defendant and respondent County of Los Angeles in this action for employment
discrimination and retaliation. Camarillo contends: (1) the trial court erred by excluding
portions of her expert witness’s declaration; and (2) triable issues of fact exist as to
whether the denial of a lateral position she applied for or the transfer to a lateral position
at Men’s Central Jail were adverse employment actions. We conclude the trial court
abused its discretion by excluding the expert testimony, and as a result, the evidence
presented triable issues of material fact. We reverse.


                        FACTS AND PROCEDURAL HISTORY


Allegations of the Complaint


       On November 29, 2011, Camarillo filed a complaint against the County for
employment discrimination and retaliation in violation of the Fair Employment and
Housing Act (FEHA) (Gov. Code, §12940 et seq.). On February 13, 2013, she filed an
amended complaint alleging the following facts. The Los Angeles County Sheriff’s
Department (LASD) hired Camarillo as a deputy in 1995. She was promoted to sergeant
in 1998 and stationed in Lakewood. Camarillo performed her responsibilities in
exemplary fashion and consistently received favorable performance reviews.
       On March 24, 2011, she interviewed for a special sergeant position, referred to as
“SAO,” in the City of Hawaiian Gardens. LASD Lakewood Station Captain Christy
Guyovich and the City of Hawaiian Gardens’s City Manager Ernesto Marquez conducted
the interview. The day after the interview, Guyovich told Camarillo that she was not
selected because she was not male and not of Mexican heritage. A male Mexican-
American deputy was selected. Camarillo complained to Guyovich that her rejection was
discriminatory and illegal.




                                               2
       On March 28, 2011, Lieutenant Eduardo Hernandez met with Camarillo in his
office. He asked if she had been complaining about Guyovich’s selection for the SAO
sergeant position. She told him the decision was discriminatory and illegal.
       On July 7, 2011, Guyovich told Camarillo that she needed to “find a new home”
because she was a “cancer” in the station. On July 14, 2011, Camarillo received an e-
mail from Hernandez asking whether he or Guyovich needed to contact someone to start
the process of “finding a new home” for her.
       On August 12, 2011, Camarillo returned from vacation and filed a Policy of
Equity complaint against Guyovich. That same day, Camarillo learned she was being
transferred to a position at Men’s Central Jail. Camarillo began work at the jail.
       Camarillo alleged she is a white female. She was denied the coveted SAO
sergeant position based on her race and gender. The SAO position would have led to
promotional opportunities. In retaliation for her complaints, she was punitively
transferred to the jail. She requested the morning shift, but was punitively assigned the
evening shift. The retaliatory conduct has destroyed her ability to promote. The jail is
well-known as a “dumping ground” for troublemakers. Camarillo filed an administrative
complaint with the California Department of Fair Employment and Housing and received
a right-to-sue notice on August 24, 2011.


Motion for Summary Adjudication of Discrimination and Supporting Evidence


       The County filed a motion for summary adjudication of the cause of action for
discrimination on the grounds that both Camarillo and the employee selected for the
position are Hispanic, gender did not play a role in the decision, and there were
legitimate, non-discriminatory reasons for the successful applicant’s selection over
Camarillo. In addition, denial of the SAO sergeant assignment was not an adverse
employment action. It was a lateral assignment that did not include an increase in salary,
benefits, or promotional opportunities.



                                             3
       The County presented evidence that five candidates applied for the SAO sergeant
position, including Camarillo, LASD Sergeant Gabriela Herrera, and LASD Sergeant
Jose Reveles. Herrera had worked in the City of Hawaiian Gardens as part of Operation
Safe Streets. Reveles had been employed by LASD for 22 years, including being on a
SAO team in the City of La Mirada. Reveles also has a master’s degree in Emergency
Services Administration.
       Compared to Reveles, Camarillo’s highest level of education is a bachelor’s
degree in occupational studies. She has six years less seniority and never worked on a
SAO team.
       During interviews for the SAO sergeant position, race and national origin were not
discussed. Reveles and Camarillo were both born in the United States. Reveles is
Hispanic, but Camarillo has identified herself as Hispanic on LASD employment
paperwork. She was a member and an officer of the Los Angeles Chapter of the National
Latino Peace Officers’ Association.
       After the interviews, Guyovich stated that she preferred Herrera for the position,
due to Herrera’s prior experience in the City of Hawaiian Gardens and her qualifications.
Marquez had reservations about Herrera, because he recognized her and thought her work
serving search warrants in the city would be negatively perceived. Marquez preferred
Reveles, in part because Reveles’s hometown of the City of Norwalk was close in
proximity and demographics to the City of Hawaiian Gardens. Reveles had been
Guyovich’s second choice. Reveles was selected.
       The County submitted evidence that the SAO Sergeant assignment was not a
promotion, did not include an increase in salary or benefits, and did not provide any
promotional opportunities that are not available to personnel without SAO assignments.
It does not provide any additional overtime opportunities either.




                                             4
Motion for Summary Adjudication of Retaliation and Supporting Evidence


          The County filed a different motion for summary adjudication of the cause of
action for retaliation on the ground that Camarillo never voiced concerns about
discrimination to Guyovich or Hernandez, the County had legitimate employment
reasons for the actions it took, and Camarillo had not suffered an adverse employment
action.
          The county submitted evidence that Camarillo continued to complain to third
parties about her failure to be selected long after other unsuccessful candidates had
stopped. Hernandez advised her not to make derogatory comments to subordinates
because it was bad for morale. Camarillo denied making negative comments and
Guyovich believed the matter was resolved.
          Due to personnel shortages, Camarillo was transferred from supervision of the
station secretariat to patrol. Guyovich heard from third parties that Camarillo was again
making negative comments about her leadership. Guyovich became concerned that
Camarillo was a detriment to management of the station. Guyovich and Hernandez met
with Camarillo to discuss any complaints. Camarillo denied that she was unhappy or had
made negative comments. She accused her peers of making up stories about her. Unable
to resolve any issue, Guyovich did not believe they could continue to work together and
said she would assist Camarillo to find another work location. Hernandez advised her
that he would be happy to assist her as well. Camarillo took vacation without seeking
assistance. Guyovich contacted other LASD units to find a new assignment for
Camarillo. The jail was the only location with openings for sergeants. Camarillo’s salary
and benefits have not been reduced, and she is in no worse position for promotion than
before.




                                              5
Opposition to Motion for Summary Adjudication of Discrimination and Supporting
Evidence

       Camarillo opposed the motion for summary adjudication of the discrimination
cause of action on the grounds that direct evidence of discrimination presented a triable
issue of fact, she was a member of a protected class, and the reasons for selecting Reveles
were pretexual, because Camarillo was not less qualified than Reveles and the criticism
of her job performance was unfounded. In addition, she argued the denial of the SAO
sergeant position was an adverse employment action.
       Camarillo submitted her declaration explaining that her supervision of the
secretariat had required her to report and correct negative behavior, for which she
received a commendation. She did not make negative comments about Guyovich or
other employees of LASD, other than the issues related to their work that she discovered,
reported and corrected. Aside from complaints about Guyovich’s decision concerning
the SAO sergeant position, Camarillo never spoke negatively about Guyovich’s decisions
at the Lakewood Station. Camarillo was never counseled, written up, or disciplined in
any form in connection with her personal relations or her leadership. She also related the
details of her meetings with Hernandez and Guyovich.
       Camarillo submitted the declaration of Robert J. Olmsted. Olmsted worked for
LASD from 1978 to 2010 in a variety of positions, including four different patrol stations
and three different jail facilities. During his tenure as a Captain and Commander for
LASD, Olmsted oversaw the entire operation of Men’s Central Jail, Twin Towers
Correctional Facility, and Century Regional Detention Facility.
       Olmsted is familiar with LASD rules and regulations for documenting disciplinary
issues. He was a supervisor in the LASD from 1988 to his retirement in 2010. During
his career, he prepared and reviewed more than one thousand performance evaluations.
He explained his method of investigation and documentation for personnel issues.
       Olmsted declared the specialized SAO sergeant position is a “stepping-stone” for
an officer’s career in the LASD. When Olmsted was evaluating candidates, a candidate


                                             6
with experience working specialized positions such as a SAO sergeant position had a
better chance of getting an open position than a candidate without any experience in
specialized positions. Having the experience of working a specialized position enhances
an officer’s ability to promote and obtain other coveted assignments in the future.
       Olmsted also declared that an involuntary transfer of a sergeant from patrol to
custody was considered a downgrade in the LASD. “It is known throughout the LASD
that when an officer has a record of being involuntarily transferred back to custody from
patrol, the immediate impression is that the officer is not a good employee or a trouble-
maker within the LASD. Therefore, having a record of being involuntarily transferred
from patrol back to custody negatively affects an officer’s ability to promote and/or
transfer in the future.”
       Olmsted’s declaration was the sole evidence Camarillo cited in support of her
assertion that denial of the SAO position was an adverse employment action.


Opposition to Motion for Summary Adjudication of Retaliation and Supporting
Evidence

       Camarillo opposed the motion for summary adjudication of the retaliation cause of
action on the grounds that she engaged in a protected activity, Guyovich was aware of her
protected activities at the time of the transfer, and the transfer to the jail was an adverse
employment action. Camarillo cited Olmsted’s declaration to support her allegation that
transfer to a custody assignment is an adverse employment action. She also cited
Hernandez’s deposition testimony in which he acknowledged having heard the jail
referred to as a “dumping ground.” In Camarillo’s declaration, she stated that she has
had fewer overtime opportunities in the custody assignment than she did in her previous
assignment.




                                               7
Reply and Trial Court Ruling


       The County filed replies. The County also filed multiple objections to Camarillo’s
evidence. In particular, the County objected to Olmsted’s entire declaration and each
pertinent paragraph on the grounds that it was improper opinion, lacked foundation, that
whether Camarillo suffered an adverse employment action was a legal question not
properly the subject of expert testimony, Olmsted had not been properly qualified for the
expert opinions that he offered, and Olmsted had not identified the facts or matters upon
which he relied in asserting his opinions.
       A hearing was held on August 23, 2013. The trial court ruled on the objections,
including sustaining the County’s objections to Hernandez’s deposition testimony about
unknown third parties referring to the jail as a “dumping ground” and Olmsted’s
statements about the SAO position and transfer to the jail.
       The court found it undisputed that the SAO sergeant position did not involve a
salary increase, was not a promotion, and did not provide additional benefits other than
schedule flexibility. Experience as a SAO sergeant assisted an employee by increasing
the base of knowledge, but the position was not required in order to promote to
lieutenant. There was less opportunity for overtime in the SAO sergeant position. From
these facts, the court concluded denial of the position was not an adverse employment
action under the case law. The fact that the experience might be a positive factor if
Camarillo chose to apply for a promotion was speculative, and non-selection for the
assignment was not a barrier to promotion. The burden shifted to Camarillo to show a
triable issue of fact existed.
       The benefits of the SAO sergeant position as a stepping-stone to another potential
position in the future or offering a flexible schedule did not render non-selection to be an
adverse employment action. Moreover, the objections to Olmsted’s declaration were
sustained because what Olmsted would have done when he was a captain was not
relevant to whether Camarillo would be hindered in her ability to promote in the future
and lacked foundation in that regard. Camarillo did not cite any other evidence to raise a

                                             8
triable issue of fact. The trial court granted the motion for summary adjudication of the
discrimination claim on the ground that there was no triable issue of material fact as to
whether non-selection for the position was an adverse employment action.
       With respect to retaliation, the court noted the County’s evidence that the transfer
to the jail did not involve a loss in pay or title. It offered supervisory experience and
promotional opportunities. Aside from difficulty getting interviews for other positions,
Camarillo had admitted that she has no reason to believe her career has been damaged.
She did not dispute that newly promoted lieutenants are typically assigned to the jail.
The County had shifted the burden of proof.
       Camarillo asserted there are fewer overtime opportunities at the jail, but the court
concluded that since overtime was not eliminated, there was no triable issue of fact as to
whether the change in her terms of employment was so detrimental and substantial as to
constitute an adverse employment action. A change that is merely not to the employee’s
liking is not sufficient. The objections to Olmsted’s declaration about the effect of a
transfer to the jail on her career were sustained on the grounds that it lacked foundation
and were conclusory. To the extent Olmsted was testifying as a lay witness, his opinion
as to the general state of mind of the entire LASD was speculative as to Camarillo’s
career and inadmissible. To the extent he was testifying as an expert witness, he did not
set forth sufficient facts to support his conclusions as to the impression of unspecified
persons within LASD upon learning a sergeant was transferred to a custody assignment.
There are no objective facts set forth that decision makers will not promote a person to
lieutenant who has been transferred from patrol to custody. Expert opinion rendered
without a reasonable explanation of the underlying facts leading to the ultimate
conclusion has no evidentiary value. The Olmsted declaration consists of speculation and
conclusions without a factual basis, and therefore, was not of substantial evidentiary
value. Camarillo did not raise a triable issue of material fact as to whether the transfer to
the jail constituted an adverse employment action. Camarillo’s declaration and
Hernandez’s statement in deposition did not support the proposition that Camarillo’s
chances of promoting to lieutenant have been negatively affected. In addition, the fact

                                              9
Hernandez had heard people refer to the jail as a dumping ground did not demonstrate
Camarillo’s chances of being promoted were significantly hindered. The court found
Camarillo failed to show a triable issue of material fact as to whether she suffered an
adverse employment action for purposes of the retaliation claim.
       The minute order reflects the trial court granted the County’s motions for
summary adjudication, which fully resolved the action. On September 23, 2013, the trial
court entered judgment in favor of the County and against Camarillo. Camarillo filed a
timely notice of appeal.


                                       DISCUSSION


Standard of Review


       “Summary adjudication motions are ‘procedurally identical’ to summary judgment
motions. [Citation.]” (Serri v. Santa Clara University (2014) 226 Cal.App.4th 830, 859
(Serri).) “A court may grant a summary judgment only if there is no triable issue of
material fact and the moving party is entitled to judgment in its favor as a matter of law.
(Code Civ. Proc., § 437c, subd. (c).) A defendant moving for summary judgment must
show that one or more elements of the plaintiff’s cause of action cannot be established or
that there is a complete defense. (Id., subd. (p)(2).) The defendant can satisfy its burden
by presenting evidence that negates an element of the cause of action or evidence that the
plaintiff does not possess and cannot reasonably expect to obtain evidence needed to
establish an essential element. [Citation.] If the defendant meets this burden, the burden
shifts to the plaintiff to present evidence creating a triable issue of material fact. (Code
Civ. Proc., § 437c, subd. (p)(2).)” (Garrett v. Howmedica Osteonics Corporation (2013)
214 Cal.App.4th 173, 180-181 (Garrett).) “There is a genuine issue of material fact if,
and only if, the evidence would allow a reasonable trier of fact to find the underlying fact
in favor of the party opposing the motion in accordance with the applicable standard of
proof. [Citation.]” (Serri, supra, at p. 860.)

                                              10
       “We review the trial court’s ruling on a summary judgment motion de novo,
liberally construe the evidence in favor of the party opposing the motion, and resolve all
doubts concerning the evidence in favor of the opponent. [Citation.]” (Garrett,
supra, 214 Cal.App.4th at p. 181.)
       We apply a different standard of review to evidentiary rulings made in connection
with a motion for summary adjudication. (Garrett, supra, 214 Cal.App.4th at p. 181.) In
accordance with the weight of authority, we review the trial court’s evidentiary rulings
for an abuse of discretion. (Ibid; Serri, supra, 226 Cal.App.4th at p. 852; Miranda v.
Bomel Construction Co., Inc. (2010) 187 Cal.App.4th 1326, 1335.) The party
challenging the ruling has the burden on appeal to establish an abuse of discretion, which
we find only if the trial court’s decision exceeds the bounds of reason. (Serri, supra, at p.
852.) “‘Such evidentiary questions, however, are subject to the overarching principle that
the proponent’s submissions are scrutinized strictly, while the opponent’s are viewed
liberally.’ [Citation.]” (Ibid.)
       “Except to the extent the trial court bases its ruling on a conclusion of law (which
we review de novo), we review its ruling excluding or admitting expert testimony for
abuse of discretion. [Citations.] A ruling that constitutes an abuse of discretion has been
described as one that is ‘so irrational or arbitrary that no reasonable person could agree
with it.’ [Citation.] But the court’s discretion is not unlimited, especially when, as here,
its exercise implicates a party’s ability to present its case. Rather, it must be exercised
within the confines of the applicable legal principles.” (Sargon Enterprises, Inc. v.
University of Southern Cal. (2012) 55 Cal.4th 747, 773 (Sargon).)
       “‘The discretion of a trial judge is not a whimsical, uncontrolled power, but a legal
discretion, which is subject to the limitations of legal principles governing the subject of
its action, and to reversal on appeal where no reasonable basis for the action is shown.’
[Citations.] ‘The scope of discretion always resides in the particular law being applied,
i.e., in the “legal principles governing the subject of [the] action . . . .” Action that
transgresses the confines of the applicable principles of law is outside the scope of
discretion and we call such action an “abuse” of discretion. [Citation.] . . . [¶] The legal

                                               11
principles that govern the subject of discretionary action vary greatly with context.
[Citation.] They are derived from the common law or statutes under which discretion is
conferred.’ [Citation.] To determine if a court abused its discretion, we must thus
consider ‘the legal principles and policies that should have guided the court’s actions.’
[Citation.]” (Sargon, supra, 55 Cal.4th at p. 773.)


Expert Declaration


       Camarillo contends the trial court abused its discretion by excluding Olmsted’s
declaration because it did not liberally construe Olmsted’s declaration in opposition to
summary judgment. We agree that Olmsted’s declaration contained admissible opinion
testimony.
       Evidence Code section 801 provides: “If a witness is testifying as an expert, his
testimony in the form of an opinion is limited to such an opinion as is: [¶] (a) Related to
a subject that is sufficiently beyond common experience that the opinion of an expert
would assist the trier of fact; and [¶] (b) Based on matter (including his special
knowledge, skill, experience, training, and education) perceived by or personally known
to the witness or made known to him at or before the hearing, whether or not admissible,
that is of a type that reasonably may be relied upon by an expert in forming an opinion
upon the subject to which his testimony relates, unless an expert is precluded by law from
using such matter as a basis for his opinion.” “‘We construe this to mean that the matter
relied on must provide a reasonable basis for the particular opinion offered, and that an
expert opinion based on speculation or conjecture is inadmissible.’ [Citation.]” (Sargon,
supra, 55 Cal.4th at p. 770.)
       “Expert testimony is admissible to prove custom and usage in an industry.
[Citations.] But such testimony is subject to foundational challenges. For example, the
lack of foundation of an expert’s testimony can be as to the expert being qualified, the
validity of the principles or techniques upon which the expert relied, or as to the
reliability and relevance of the facts upon which the expert relied. (See Park, Trial

                                             12
Objections Handbook (2d ed. 2012) § 8:29, p. 8-77.)” (Howard Entertainment, Inc. v.
Kudrow (2012) 208 Cal.App.4th 1102, 1114 (Howard).)
       “An expert may rely upon hearsay and other inadmissible matter in forming an
opinion. (Evid. Code, § 801, subd. (b).) But that matter relied upon must ‘provide a
reasonable basis for the particular opinion offered.’ (Lockheed Litigation Cases (2004)
115 Cal.App.4th 558, 564.) An expert opinion may not be based on conjectural or
speculative matters. (See Korsak v. Atlas Hotels, Inc. (1992) 2 Cal.App.4th 1516, 1524.)
Whether the material used by an expert ‘is of a type on which an expert reasonably may
rely . . . the factors of necessity and relative reliability [should] be given strong
consideration.’ [Citations.]” (Howard, supra, 208 Cal.App.4th at p. 1115.)
       “An expert may rely upon experiences and conversations he or she has had and
information he or she has obtained without the necessity of providing the specifics of
such experiences and conversations. As one court has said, ‘Expert testimony may be
founded on material that is not admitted into evidence and on evidence that is ordinarily
inadmissible, such as hearsay, as long as the material is reliable and of a type reasonably
relied upon by experts in the particular field in forming opinions. [Citation.] Thus, a
gang expert may rely on conversations with gang members, his or her personal
investigations of gang-related crimes, and information obtained from colleagues and
other law enforcement agencies. [Citations.]’ (People v. Duran (2002) 97 Cal.App.4th
1448, 1463-1464; see People v. Gardeley (1996) 14 Cal.4th 605, 620 [gang expert ‘based
[his] opinion on conversations with the defendants and with other Family Crip members,
his personal investigations of hundreds of crimes committed by gang members, as well as
information from his colleagues and various law enforcement agencies’].) The California
Supreme Court said, ‘A gang expert’s overall opinion is typically based on information
drawn from many sources and on years of experience, which in sum may be reliable.’
(People v. Gonzalez (2006) 38 Cal.4th 932, 949.)” (Howard, supra, 208 Cal.App.4th at
p. 1117.)
       “According to the authorities, the gang expert’s testimony may be based on his or
her experience and general conversations without requiring specifics about transactions

                                               13
or people with whom the expert has conversed. As the court in Hope v. Arrowhead &
Puritas Waters, Inc. (1959) 174 Cal.App.2d 222, 230, said, ‘In forming his opinion an
expert is not confined to his own experience or facts personally known or observed by
him, but may take into consideration the products of his education and study of his
profession.’ Thus, there is no requirement that an expert set forth specific persons,
conversations, or dates of such conversation for the formation of the opinion, as
apparently required by the trial court.” (Howard, supra, 208 Cal.App.4th at p. 1118.)
       “The California Supreme Court in Sargon, supra, 55 Cal.4th 747, further
explained that the trial court’s gatekeeping responsibility with respect to expert testimony
is governed not only by Evidence Code section 801, subdivision (b), but also by Evidence
Code section 802. (Sargon, supra, at p. 771.) Section 802 states: ‘A witness testifying
in the form of an opinion may state . . . the reasons for his opinion and the matter . . .
upon which it is based, unless he is precluded by law from using such reasons or matter
as a basis for his opinion. The court in its discretion may require that a witness before
testifying in the form of an opinion be first examined concerning the matter upon which
his opinion is based.’” (Garrett, supra, 214 Cal.App.4th at p. 186.)
       “The rule that a trial court must liberally construe the evidence submitted in
opposition to a summary judgment motion applies in ruling on both the admissibility of
expert testimony and its sufficiency to create a triable issue of fact. (Jennifer C. v. Los
Angeles Unified School Dist. (2008) 168 Cal.App.4th 1320, 1332-1333; Powell v.
Kleinman (2007) 151 Cal.App.4th 112, 125-126, 128-130.) In light of the rule of liberal
construction, a reasoned explanation required in an expert declaration filed in opposition
to a summary judgment motion need not be as detailed or extensive as that required in
expert testimony presented in support of a summary judgment motion or at trial.
[Citations.]” (Garrett, supra, 214 Cal.App.4th at p. 189.)
       “We must resolve ‘any doubts as to the propriety of granting the motion in favor
of the plaintiff. [Citation.]’ [Citation.] The requisite of a detailed, reasoned explanation
for expert opinions applies to ‘expert declarations in support of summary judgment,’ not
to expert declarations in opposition to summary judgment. [Citation.] This is because a

                                              14
defendant moving for summary judgment bears the heavy ‘“burden of persuasion that
there is no genuine issue of material fact and that he is entitled to judgment as a matter of
law.” [Citation.]’ [Citation.] On the other hand, a plaintiff opposing a motion for
summary judgment need only raise a triable issue of fact. (See AARTS Productions, Inc.
v. Crocker National Bank [(1986)] 179 Cal.App.3d [1061,] 1065 [‘Counter-affidavits and
declarations need not prove the opposition’s case; they suffice if they disclose the
existence of a triable issue’].)” (Jennifer C. v. Los Angeles Unified School Dist., supra,
168 Cal.App.4th at pp. 1332-1333.)
       In this case, Olmsted was abundantly qualified to provide expert testimony on
matters related to LASD and the Men’s Central Jail. He oversaw the entire operation of
the jail up until the year before Camarillo’s transfer and reviewed more than one
thousand performance evaluations in his career. He stated that a SAO sergeant position
is a stepping-stone in an officer’s career at LASD, and a candidate with experience as a
SAO sergeant is more likely to be selected for an open position. He also stated that an
involuntary transfer of an employee to an assignment at Men’s Central Jail is considered
a downgrade in the employee’s career. As an expert witness, Olmsted is qualified to
testify about these matters and not required to list specific conversations with specific
personnel. Any concerns about the matter upon which the opinions are based can be
easily remedied at trial through an examination pursuant to Evidence Code section 802.
An employee who oversaw the entire operation of the jail will reasonably be able to
provide the necessary level of background information to support his opinion that a SAO
sergeant position is a stepping-stone for advancement and involuntary transfer to the jail
is a downgrade. Olmsted’s declaration must be liberally construed in opposition to the
motions for summary adjudication in order not to unfairly deprive the plaintiff of a
potentially meritorious action. We conclude the statements at issue were admissible, and
in fact, although the trial court excluded the evidence, the court considered the statements
in reviewing the evidence in opposition to the motions.




                                             15
Summary Adjudication of Discrimination


       Camarillo contends the evidence demonstrated that triable issues of material fact
exist as to discrimination and retaliation. This is correct.


       A. General Principles and Analytical Framework


       Federal and state laws prohibit employers from discriminating against employees
on the basis of race, sex, or ethnic origin. (Gov. Code, §§ 12940, subd. (a), 12941, subd.
(a); 42 U.S.C. § 2000e et seq. [Title VII of the Civil Rights Act of 1964].) A plaintiff can
prove employment discrimination cases under FEHA through direct or circumstantial
evidence. (Guz v. Bechtel National, Inc. (2000) 24 Cal.4th 317, 354.) When the plaintiff
relies on circumstantial evidence, California courts apply the three-stage, burden-shifting
test established by the United States Supreme Court in McDonnell Douglas Corp. v.
Green (1973) 411 U.S. 792 (McDonnell Douglas), to evaluate employment
discrimination claims based on disparate treatment. (Ibid.)
       The McDonnell Douglas test does not apply when the plaintiff presents direct
evidence of discrimination. (DeJung v. Superior Court (2008) 169 Cal.App.4th 533, 550
(DeJung).) “‘[T]he shifting burdens of proof set forth in McDonnell Douglas are
designed to assure that the “plaintiff [has] his day in court despite the unavailability of
direct evidence.” [Citation.]’ [Citation.] Thus, there is no need to engage in this burden-
shifting analysis where there is direct evidence of discriminatory animus. [Citation.]”
(Ibid.) “Direct evidence is evidence which, if believed, proves the fact of discriminatory
animus without inference or presumption. Comments demonstrating discriminatory
animus may be found to be direct evidence if there is evidence of a causal relationship
between the comments and the adverse job action at issue. [Citation.]” (Ibid.)
       “Of course, proof of discriminatory animus does not end the analysis of a
discrimination claim. There must also be evidence of a causal relationship between the



                                              16
animus and the adverse employment action[.]” (DeJung, supra, 169 Cal.App.4th at p.
550.)
        “Under the established case law, [the plaintiff] need not demonstrate that every
individual who participated in the failure to hire him shared discriminatory animus in
order to defeat a summary judgment motion. ‘“‘[A]n individual employment decision
should not be treated as a . . . [“]watertight compartment, with discriminatory statements
in the course of one decision somehow sealed off from . . . every other decision.[”]’
[Citation.]”’ [Citations.] Thus, showing that a significant participant in an employment
decision exhibited discriminatory animus is enough to raise an inference that the
employment decision itself was discriminatory, even absent evidence that others in the
process harbored such animus.” (DeJung, supra, 169 Cal.App.4th at p. 551.)


        B. Adverse Employment Action


        Camarillo contends triable issues of fact exist as to whether she suffered an
adverse employment action with respect to her non-selection for the SAO position.
Although it is a close issue, we must resolve any doubts as to the propriety of granting the
motion in favor of the plaintiff.
        “[T]o be actionable, an employer’s adverse conduct must materially affect the
terms and conditions of employment.” (Yanowitz v. L'Oreal USA, Inc. (2005) 36 Cal.4th
1028, 1051, fn. 9 (Yanowitz ).) “[T]he determination of whether a particular action or
course of conduct rises to the level of actionable conduct should take into account the
unique circumstances of the affected employee as well as the workplace context of the
claim.” (Id. at p. 1052.) “[T]he phrase ‘terms, conditions, or privileges’ of employment
must be interpreted liberally and with a reasonable appreciation of the realities of the
workplace in order to afford employees the appropriate and generous protection against
employment discrimination that the FEHA was intended to provide.” (Id. at p. 1054.)
        Adverse employment actions include “the entire spectrum of employment actions
that are reasonably likely to adversely and materially affect an employee’s job

                                             17
performance or opportunity for advancement in his or her career.” (Yanowitz, supra, 36
Cal.4th at p. 1054.) “Minor or relatively trivial adverse actions or conduct by employers
or fellow employees that, from an objective perspective, are reasonably likely to do no
more than anger or upset an employee cannot properly be viewed as materially affecting
the terms, conditions, or privileges of employment and are not actionable, but adverse
treatment that is reasonably likely to impair a reasonable employee’s job performance or
prospects for advancement or promotion falls within the reach of the antidiscrimination
provisions of [Government Code] sections 12940[, subdivision] (a) and 12940[,
subdivision] (h).” (Id. at pp. 1054–1055, fn. omitted.) “Actions that threaten to derail an
employee’s career are objectively adverse” and can constitute an adverse employment
action. (Id. at p. 1060; see Horsford v. Board of Trustees of California State University
(2005) 132 Cal.App.4th 359, 374 [removal of police lieutenant from position near the top
of the department’s chain of command and all law enforcement duties constituted
actionable adverse employment action].)
       “A transfer can be an adverse employment action when it results in substantial and
tangible harm.” (McRae v. Department of Corrections & Rehabilitation (2006) 142
Cal.App.4th 377, 393 (McRae); see Patten v. Grant Joint Union High School Dist. (2005)
134 Cal.App.4th 1378, 1389 [transfer of principal to another school was an adverse
employment action because the transfer “could be viewed unfavorably,” “in reality was a
demotion,” and the new school did “not present the kinds of administrative challenges an
up-and-coming principal wanting to make her mark would relish”].) “‘[A] plaintiff who
is made to undertake or who is denied a lateral transfer—that is, one in which she suffers
no diminution in pay or benefits—does not suffer an actionable injury unless there are
some other materially adverse consequences . . . such that a reasonable trier of fact could
conclude that the plaintiff has suffered objectively tangible harm. Mere idiosyncrasies of
personal preference are not sufficient to state an injury.’” (McRae, supra, at p. 393,
citing Brown v. Brody (D.C. Cir. 1999) 199 F.3d 446, 457.)
       “[T]he determination of what type of adverse treatment properly should be
considered discrimination in the terms, conditions, or privileges of employment is not, by

                                            18
its nature, susceptible to a mathematically precise test, and the significance of particular
types of adverse actions must be evaluated by taking into account the legitimate interests
of both the employer and the employee.” (Yanowitz, supra, 36 Cal.4th at p. 1054.)
       In this case, the County shifted the burden of proof by demonstrating that the SAO
sergeant position did not involve an increase in salary, benefits or overtime opportunities.
In response, Camarillo submitted evidence that a SAO sergeant position is a stepping-
stone in an officer’s career advancement, and officers with experience in a SAO sergeant
position are more likely to be selected for open positions. The fact that five employees
applied for the SAO sergeant position at issue in this case suggests it was desirable.
Olmsted’s declaration that an employee who served as a SAO sergeant was more likely to
be selected for an open position than an employee without SAO sergeant experience is
borne out by the County’s professed selection process. One of the primary reasons given
by the County for selecting Reveles for the SAO sergeant position in the City of
Hawaiian Gardens was because he had previously served on a SAO team. Viewing the
evidence in the light most favorable to Camarillo, a trier of fact could reasonably find the
SAO sergeant position constituted an advancement in an officer’s career path and denial
of the position for discriminatory reasons would be an adverse employment action.
       Alternatively, the County contends the trial court’s ruling should be upheld
because Camarillo has no admissible direct evidence of intentional discrimination.
Camarillo relies on her conversation with Guyovich, in which Guyovich attributed
discriminatory statements to the City. The County asserts the statements by a third party
are inadmissible hearsay. This analysis is incorrect, however, because the evidence is not
being presented for the truth of the statements, but simply as the basis for Guyovich’s
decision to select Reveles over Camarillo. We conclude triable issues of fact exist as to
Camarillo’s discrimination claim.




                                             19
Summary Adjudication of Retaliation


       Camarillo contends triable issues of fact also exist as to her claim for retaliation.
Again, we agree.


       A. Applicable Law


       “‘To establish a prima facie case of retaliation, the plaintiff must show (1) he or
she engaged in a protected activity; (2) the employer subjected the employee to an
adverse employment action; and (3) there exists a causal link between the protected
activity and the employer’s action. [Citations.] Once an employee establishes a prima
facie case, the employer is required to offer a legitimate, nonretaliatory reason for the
adverse employment action. [Citation.] If the employer produces a legitimate reason for
the adverse employment action, the presumption of retaliation “drops out of the picture,”
and the burden shifts back to the employee to prove intentional retaliation. [Citation.]’
[Citation.]” (Colarossi v. Coty US Inc. (2002) 97 Cal.App.4th 1142, 1152.)
       “Both direct and circumstantial evidence can be used to show an employer’s intent
to retaliate. ‘Direct evidence of retaliation may consist of remarks made by
decisionmakers displaying a retaliatory motive. [Citation.]’ [Citation.] Circumstantial
evidence typically relates to such factors as the plaintiff’s job performance, the timing of
events, and how the plaintiff was treated in comparison to other workers. [Citations.]”
(Colarossi v. Coty US Inc., supra, 97 Cal.App.4th at p. 1153.) A causal link may be
established by an inference derived from circumstantial evidence, such as the employer’s
knowledge that the employee engaged in protected activities and the proximity in time
between the protected action and the allegedly retaliatory employment action. (Morgan
v. Regents of University of California (2000) 88 Cal.App.4th 52, 69.)




                                             20
       B. Adverse Employment Action


       Camarillo contends triable issues of fact exist as to whether her transfer to the jail
constituted an adverse employment action.
       The County shifted the burden of proof by demonstrating that Camarillo’s salary
and benefits remained the same, and she was no less eligible for promotion in the new
position. In response, Camarillo submitted evidence that an involuntary transfer to the
jail is considered in essence to be a demotion which will negatively affect her ability to
secure a promotion or transfer. She also presented evidence that she had fewer
opportunities for overtime work. This evidence was sufficient for a trier of fact to
reasonably conclude the involuntary transfer to Men’s Central Jail was an adverse
employment action.
       The County contends the trial court’s ruling can alternatively be upheld on the
ground that Camarillo did not reasonably believe she was subjected to discrimination.
The County’s contention, however, is based on the premise that evidence of Camarillo’s
conversation with Guyovich was inadmissible. We have already explained that the
conversation is admissible as the basis of Guyovich’s decision. The County also
contends it had legitimate reasons to reassign Camarillo, but admits the reasons are based
on Camarillo’s complaints. Triable issues of fact exist as to the cause of action for
retaliation. The order granting summary adjudication of both causes of action as to the
County and the judgment in favor of the County must be reversed.




                                             21
                                    DISPOSITION


      The judgment and the trial court’s order granting the motions for summary
adjudication are reversed as to respondent County of Los Angeles. Appellant Dana L.
Camarillo is awarded her costs on appeal.




             KRIEGLER, J.


We concur:




             TURNER, P. J.




             GOODMAN, J.*




      * Judge of the Los Angeles County Superior Court, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.

                                            22